Order entered September 22, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00156-CR

                    THOMAS LINZ JOHNSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 282nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F15-58525-S

                                     ORDER

      Before the Court is appellant’s September 6, 2022 amended motion to strike

and objections to the trial court’s July 18, 2022 order appointing as attorney pro

tem Tarrant County District Attorney Sharen Wilson or any Tarrant County

assistant district attorney Wilson designates. Appellant contends it is an abuse of

discretion to appoint Wilson and her assistants absent an oath of office. Appellant

further contends that because the record has been filed, rule 25.2(g) suspended the
trial court’s power to appoint an attorney pro tem without an abatement of our

appellate jurisdiction. See TEX. R. APP. P. 25.2(g).

      To expedite the decision in this case, we suspend the operation of rule

25.2(g) to the extent it may be construed as blocking the trial court’s power to

appoint Wilson or her designated assistant district attorney as attorney pro tem in

this case. See TEX. R. APP. P. 2 (permitting court of appeals to suspend a rule’s

operation); see also TEX. CODE CRIM. PROC. ANN. art. 2.07 (describing power to

appoint attorney pro tem).

      We note that the district clerk’s website shows Wilson has filed two oaths of

office in this case. We ORDER the Dallas County District Clerk to file, within

FOURTEEN DAYS of the date of this order, a supplemental clerk’s record

containing (1) the trial court’s order appointing Tarrant County District Attorney

Sharen Wilson or her designated assistant district attorney as attorney pro tem and

(2) all oaths of office on file with the district clerk executed by Sharen Wilson or

any Tarrant County assistant district attorney in this case.

      Except for the relief granted in this order, we DENY appellant’s motion to

strike and objections to Wilson’s appointment.




                                               /s/     ROBERT D. BURNS, III
                                                       CHIEF JUSTICE



                                         –2–